131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeffrey A. FRANKLIN, Plaintiff-Appellant,v.LOS ANGELES COUNTY SUPERIOR COURT;  S. McKinney;  J. Hebert;C. Escobar, et al., Defendants-Appellees.
No. 96-56757.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997**Nov. 20, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-96-01691-LGB/SH;  Lourdes G. Baird, District Judge, Presiding
Before HUG, Chief Judge, PREGERSON, and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Jeffrey Anthony Franklin appeals pro se from the district court's dismissal of his 42 U.S.C. § 1983 action for lack of subject matter jurisdiction.  Franklin alleged that defendants violated his civil rights by failing to file and or prosecute his tort actions in the Los Angeles Superior Court.  We have reviewed the record and affirm for the reasons set forth in the magistrate judge's report and recommendation adopted by the district court on October 16, 1996.  Additionally, the district court did not err in


3
not appointing counsel for Franklin.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991)


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3